Citation Nr: 0208145	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  95-24 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a headache 
disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  The 
requested development has been accomplished by the RO, and 
this case is now ready for appellate review.   


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Service connection for headache and back disorders was 
denied by a November 1987 rating decision of which the 
veteran was informed in December 1987; a timely appeal to the 
Board with respect to these issues was not perfected by the 
veteran and this is the final rating action addressing these 
issues on any basis.  

3.  The evidence submitted since the November 1987 rating 
decision consists of written argument that is cumulative of 
contentions of record at the time of this decision and 
clinical reports that reflect complaints of headaches and 
back pain but do not contain any evidence linking this 
symptomatology to service; none of the additional evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  The November 1987 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987)

2.  The additional evidence submitted since the November 1987 
rating decision is not new and material, and the veteran's 
claims for service connection for headache and back disorders 
are not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  These amendments revised the definition of new 
and material evidence.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  This 
amendment, however, was made effective with respect to claims 
filed on or after August 29, 2001, and is not applicable to 
the veteran' appeal since his attempt to reopen his claim for 
service connection was filed in 1994.  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set out 
in the VCAA, have nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claims by rating decision dated in September 
1994, statement of the case dated in April 1995 and 
supplemental statements of the case dated in September 1998 
and September 1999.  The Board concludes that the discussion 
therein adequately informed the veteran of the information 
and evidence needed to substantiate his claims, thereby 
meeting the notification requirements of the VCAA.  
Correspondence with the veteran by VA shows that he was 
informed that the evidence submitted since the last final 
decision was not new; he was queried with respect to any 
treatment he had undergone for those disabilities.  For 
example, the statement of the case issued in April 1995 
informed the veteran that the evidence contained "no 
findings regarding headaches or back pain."  The 
supplemental statement of the case dated in September 1999 
informed the veteran that the evidence submitted "duplicates 
evidence which was previously considered and is merely 
cumulative or redundant."  Thus, there is no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include the records requested by the Board in two remands; 
namely, clinical evidence from the VA Medical Center in 
Shreveport, Louisiana, has been obtained by the RO, and there 
is no specific reference to any other pertinent records that 
need to be obtained.  In this regard, the veteran 
specifically indicated in a statement received in July 1999 
that all of his treatment had been rendered at the VA Medical 
Center in Shreveport.  As such, the Board finds that the 
development requirements of the VCAA have also been met.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

With respect to new and material evidence claims, a portion 
of section 5103A of the VCAA, which pertains to the duty to 
assist claimants, states that "[n]othing in this section 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  The Board has conducted a complete and 
thorough review of the claims folder.  As the Board has found 
that new and material evidence has not been presented in this 
case and that all pertinent evidence has been associated with 
the claims folder as regards the veteran's claims, further 
assistance on the part of the VA is not warranted.  


II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Once a RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  When new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001) Manio v. Derwinski, 1 Vet. 
App 145 (1991).  

The Court has also held that VA must determine if new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 1991); and if the claim is 
reopened, the VA must then determine whether the VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Under 38 C.F.R. § 3.156(a), for claims received 
prior to August 29, 2001, as is the case here, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (For 
claims filed on and after August 29, 2001, new and material 
evidence is defined as set out at 66 Fed. Reg. 45620, 45630 
(August 29, 2001) to be codified at 38 C.F.R. § 3.156.)  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection for headaches and back 
disorders was denied by a November 1987 rating decision to 
which the veteran was informed in December 1987.  A timely 
appeal to the Board with respect to these issues was not 
perfected by the veteran.  As such, the November 1987 rating 
decision is "final."  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104(a).  This is the last final rating decision addressing 
the issues of entitlement to service connection for headache 
and back disorders on any basis.  

The evidence of record at the time of the November 1987 
rating decision included the service medical records, which 
reflected isolated references to treatment for headaches.  
Treatment for a back disability was not demonstrated during 
service, and neither the service separation examination nor a 
medical history compiled at that time referred to back or 
headache disorders.  Also of record at that time was a 
contention from the veteran that he sustained back and head 
injuries during service in September 1970 when he drove over 
a land mine.  He also stated that he suffered from headaches.

In attempting to reopen his claims for service connection for 
back and headache disorders, the veteran repeated his 
assertion that he sustained back and head injuries during 
service when he drove over a land mine.  This argument is 
essentially cumulative of contentions of record at the time 
of the November 1987 rating decision, and is thus not "new" 
evidence.  To the extent that any of the additional argument 
submitted by the veteran asserting that he has a current back 
or headache disorder that is etiologically related to service 
is considered "new," such statements, representing lay 
speculation on medical issues involving the presence or 
etiology of a disability, are not probative to the claims on 
appeal, and therefore are deemed to be not "material."  See 
Pollard v. Brown, 6 Vet. App. 11 (1993) (pursuant to Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992), lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to not be competent evidence for such purpose, and thus not 
material); see also, Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108).

Also submitted in an attempt to reopen the claims were VA 
clinical records dated through 1999.  Some of these records 
reflect complaints of headaches, to include August 1997 and 
December 1998, and back pain, to include December 1995, 
February 1996 and April 1996.  Significantly, however, none 
of these reports contain any clinical evidence linking a 
current back or headache disorder to service, which is 
crucial for a grant of service connection.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Thus, the Board finds this VA 
clinical evidence is not material because it does not bear 
directly and substantially on the matter of service 
connection for headache and back disorders, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
headache and back disorders. 

In the absence of competent, credible evidence of a medical 
nexus between a current headache or back disorder and 
service, none of the evidence submitted since the November 
1987 rating decision discussed above is both new and 
material.  Thus, the claims for entitlement to service 
connection for headache and back disorders are not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  
Having found that the evidence is not new and material, no 
further adjudication of these claims is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991). 

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit additional supporting 
evidence in this case because nothing in the record suggests 
the existence of evidence that might reopen the finally 
denied claims discussed above.    The veteran did not 
specifically identify a record which would demonstrate a 
medical nexus between the claimed disabilities and service.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under this decision.  


ORDER

New and material evidence not having been presented, the 
claim for service connection for a headache disorder is not 
reopened, and the benefits sought in connection with this 
claim are denied.

New and material evidence not having been presented, the 
claim for service connection for a back disorder is not 
reopened, and the benefits sought in connection with this 
claim are denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

